           Case 1:21-cv-00970-VSB Document 54 Filed 06/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                      6/2/2021
                                                            :
        Flores et al
                                                            :
                                         Plaintiff(s),      :
                                                            :    No. _-CV- __ (VSB)
                           -v-                              :
                                                            :   CASE MANAGEMENT PLAN
                                                            :   AND SCHEDULING ORDER
         Chowbus Inc. et al                                 :
                                         Defendant(s). :
                                                            :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

       Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

1.      All parties [consent _____ / do not consent _____] to conducting all further proceedings
        before a United States Magistrate Judge, including motions and trial, pursuant to 28
        U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
        consequences. [If all consent, the remainder of the Order need not be completed at this
        time.]

2.      The parties [have ____ / have not _____] engaged in settlement discussions.

3.      This case [is _____ / is not _____] to be tried to a jury.

4.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        parties may be joined without leave of the Court.

5.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        causes of action or defenses may be asserted after without leave of the Court.

6.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
                                       6/16/21
        be completed no later than _________________________.         [Absent exceptional
        circumstances, within 14 days of the date of the parties’ conference pursuant to Rule
        26(f).]
                                                               10/1/21
7.      All fact discovery is to be completed no later than __________________________.    [A
        period not to exceed 120 days unless the Court finds that the case presents unique
        complexities or other exceptional circumstances.]

8.      The parties are to conduct discovery in accordance with the Federal Rules of Civil
           Case 1:21-cv-00970-VSB Document 54 Filed 06/02/21 Page 2 of 3




      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.                                                                        7/15/21
               Initial requests for production of documents shall be served by ______________.

      b.                                            7/15/21
               Interrogatories shall be served by _______________.

      c.                                           /15/21
               Depositions shall be completed by _______________.

               i. Absent an agreement between the parties or an order from the Court,
                  depositions are not to be held until all parties have responded to initial
                  requests for document production.

               ii. There is no priority for depositions by reason of a party’s status as a plaintiff
                   or a defendant.

              iii. Absent an agreement between the parties or an order from the Court, non-
                   party depositions shall follow initial party depositions.

      d.                                                              /15/21
               Requests for admissions shall be served no later than _______________.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by _________________________.
                                                 10/15/21                      [The parties shall
      be prepared to describe their contemplated expert discovery and the bases for their
      proposed deadlines at the initial conference.]

10.                                                        
      All discovery shall be completed no later than _______________.

11.                                                                October 28, 2021
      The Court will conduct a post-discovery conference on _________________________             at
       2:00 p.m.
      ____________.     [To be completed by the Court.] No later than two weeks in advance of
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action. If either party
      contemplates filing a dispositive motion, the parties should be prepared to discuss a
      briefing schedule at the post-discovery conference.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days
      from the close of discovery, or if any dispositive motion is filed, 30 days from the Court’s
      decision on such motion. This case shall be trial ready 60 days from the close of
      discovery or from the Court’s decision on any dispositive motion.




                                                  2
              Case 1:21-cv-00970-VSB Document 54 Filed 06/02/21 Page 3 of 3




13.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

         a.       _____ Referral to a Magistrate Judge for settlement discussions.

         b.       _____ Referral to the Southern District’s Mediation Program. [Note that all
                  employment discrimination cases, except cases brought under the Fair Labor
                  Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                  referral to the Court’s Alternative Dispute Resolution program of mediation.
                  Accordingly, counsel in such cases should select 13(b).]

         c.       _____ Retention of a private mediator.

         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is
         _______________.
           3-5 days


SO ORDERED.

Dated:            __________________
                      June 2, 2021
                  New York, New York

                                                        ________________________________
                                                        Vernon S. Broderick
                                                        United States District Judge




                                                   3
